DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 and 03/27/2019 have been considered by the examiner.

Status of the Claims
The response filed 07/17/2020 is acknowledged.
Claims 1-19 and 21 are pending.
Applicant’s election without traverse of Group I, claims 1-17 and 21 in the reply filed on 07/17/2020 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/17/2020.
	Applicant’s request for rejoinder is acknowledged. 
Claims 1-17 and 21 are treated on the merits in this action.  
.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is no conjunction joining the elements of a), b), and c) in claim 1 which renders the claim indefinite. It is not clear whether each of elements a), b), and c) are required or if only one of elements a), b), or c) is required. For the purposes of applying art, claim 1 is interpreted to require each element. If this was applicant’s intent, “and” should be included after “salt,” in line 4 of claim 1. 
Claim 1 recites a) from about 0.001 to about 10 wt% of at least one amine salt of a carboxylic acid. Claim 1 also recites from about 0.01 to about 10 wt% of at least one amine salt from the group Ia, Ib, Ic, or Id. Since the salts listed in Ia, Ib, Ic, or Id appear to be amine salts of a carboxylic acid, claim 1 appears to recite two separate ranges for the same component. Moreover, the amine salts having formula Ia, Ib, Ic, or Id appear to be particular amine salts of a carboxylic acid meaning claim 1 refers to a genera and a subgenera within the genera.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation from about 0.001 to about 10wt% of at least one amine salt of a carboxylic acid, and the claim also recites from about 0.01 to about 10 wt% of at least one amine salt from the group Ia, Ib, Ic, or Id, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Dependent claims 2-17 and 21 do not clarify these issues.
Clarification is required. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is not clear if the amine salt of carboxylic acid of formula (I) recited in claim 2 was intended to refer back to 1, a); or the proviso of claim 1. Since both groups in claim 1 are considered an amine salt of a carboxylic acid, the limitations of claim 2 are unclear. 
Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bendejacq, US 20120021025 in view of Derici, US 20080317696.
Bendejacq teaches compositions for treating hair, especially damaged hair (Bendejacq, e.g., abstract), comprising a structured surfactant system including an electrolyte (Bendejacq, e.g., 0018). The structured surfactant system includes an electrolyte (Bendejacq, e.g., 0035), wherein the electrolyte include metal salts with bivalent cations, e.g., calcium chloride (Bendejacq, e.g., 0117) which correspond to bivalent metal salts as recited in claim 1, b).
The structured surfactant system includes an anionic surfactant, which may be C8-C24 fatty acids, e.g., lauric acid (Bendejacq, e.g., 0107). This meets the carboxylic acid limitation of claim 1, i.e., lauric wherein n=10. Anionic surfactant is present in an amount ranging from 5-30 wt% (Bendejacq, e.g., 0103). This range overlaps with the range recited in claims 1 and 3 for the amine salt of a carboxylic acid. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Ammonium and ethanolammonium salts of anionic surfactants are generally more soluble than sodium salts (Bendejacq, e.g., 0102). 
Bendejacq teaches compositions including an organic acid, e.g., citric acid (Bendejacq, e.g., 0215, Table 1). 
Bendejacq does not expressly teach the composition including the anionic surfactant is a salt as set forth in claim 1, Ia, Ib, Ic, or Id.

Derici teaches hair treating compositions, e.g., shampoo, comprising anionic surfactant as ammonium, mono, di- or triethanolamine salt (Derici, e.g., 0027). 
Claimed formula Ia corresponds to monoethanolamine salt of the carboxylic acid.
Claimed formula Ib corresponds to diethanolamine salt of the carboxylic acid.
Claimed formula Ic corresponds to triethanolamine salt of the carboxylic acid.
Derici teaches anionic surfactants having the amine salts corresponding to Ia, Ib, and Ic as claimed. Derici suggests these salt for anionic surfactants, e.g., alkyl and acyl groups generally containing from 8 to 18 carbon atoms (Derici, e g.., 0027). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as understood from Bendejacq by employing a mono-, di- or triethanolamine salt of a carboxylic acid having 8-10 carbon atoms with a reasonable expectation of success. The skilled artisan would have been motivated to do so for the cleansing action suggested by Derici, and because Bendejacq suggest such salts are more soluble. The skilled artisan would have had a reasonable expectation of success since both documents teach anionic surfactants for treating hair. 
Applicable to claim 2, triethanolamine salt of lauric acid suggested by the combined teachings of Bendejacq and Derici meet the limitations of claim 2. 
Applicable to claim 4, Bendejacq teaches calcium salts (Bendejacq, e.g., 0117).
Applicable to claim 5: Bendejacq teaches citric acid (Bendejacq, e.g., 0215, Table 1).
Applicable to claim 6: Bendejacq teaches the composition further comprising an amphoteric surfactant (Bendejacq, e.g., claim 21). 
Applicable to claim 7: Bendejacq teaches the composition further comprising at least one cationic polymer, e.g., cationic cellulose or cationic guar (Bendejacq, e.g., 0166).
Applicable to claim 8, Bendejacq teaches the composition further comprising behentrimonium chloride which is behenyl trimethyl ammonium chloride (Bendejacq, e.g., claim 23).
Applicable to claim 9: Bendejacq teaches the pH adjusted to 6-6.5 (Bendejacq, e.g., 0223). This range is entirely within the range recited in claim 8. 
Applicable to claim 16: Bendejacq teaches the composition further comprising EDTA (Bendejacq, e.g., 0218). 
Accordingly, the subject matter of claims 1-9 and 16 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bendejacq, US 20120021025 in view of Derici, US 20080317696 as applied to claims 1-9 and 16 above, and further in view of Dixon, US 20190091119 A1.
Dixon, US 20190091119 A1 has a filing date of 04/22/2016 corresponding to priority document GB 1607042.7. The subject matter relied upon here from Dixon has been verified in the priority document and is claimed in the US application. 
The combined teachings of Bendejacq and Derici enumerated above apply here. The combined teachings of Bendejacq and Derici teach compositions according to claim 1 but do not expressly teach the compositions including from about 0.001 to about 20 wt% of at least one alpha-substituted aldehyde.
Dixon teaches methods for reducing color loss from dyed hair with compositions comprising hydroxy substituted aldehydes (Dixon, e.g., abstract). Compositions include shampoos and conditioners (Dixon, e.g., 0030 and claim 7). Preferred aldehydes include 2-hydroxy hexanal, 2-hydroxy octanal, 2-hydroxy propanal, and glyceraldehyde (Dixon, e.g., claim 11). Effective amounts of hydroxy substituted aldehydes are found in the range of from 0.1 to 50%, e.g., 0.1 to 10%, e.g., 0.5 to 5wt% (Dixon, e.g., 0135). These ranges are within and overlapping with the claimed range. 
It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to modify a hair treatment composition as understood from the combined teachings of Bendejacq and Derici by including an alpha substituted aldehyde in an amount suggested by Dixon with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification in order to combat color loss from dyed hair as suggested in Dixon. The skilled artisan would have had a reasonable expectation of success because each of the cited documents are directed to hair treating compositions.
Accordingly, the subject matter of instant claims 10-12 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bendejacq, US 20120021025 in view of Derici, US 20080317696 as applied to claims 1-9 and 16 above, and further in view of Lalleman, FR 2937543 A1 (cited on Applicant’s IDS dated 08/31/2020).
The combined teachings of Bendejacq and Derici enumerated above apply here. The combined teachings of Bendejacq and Derici teach compositions according to claim 1 but do not expressly teach the compositions including from about 0.001 to about 10 wt% of at least one succinimidyl ester.
Lalleman teaches hair treatment compositions comprising succinimidyl esters for protection of color during the washing of hair (Lalleman, e.g., Title, Abstract). The general structure for succinimidyl esters is found in Lalleman, e.g., claim 1. The general structure recited in claim 14 includes features suggested in Lalleman, e.g., where n is 1, R1 is 1 – 30 carbon atoms, and R2 is hydrogen or a sulfonate acid or salt (Lalleman, e.g., claim 1). With respect to claim 15, the claimed structures IIa and IIb read on the general structure in Lalleman, claim 1, where R2 is H or sulfonate salt, and wherein R1 is 4, 5, 6, 7, 8, 9, or 10 (within the range of 1-30 suggested in Lalleman), and wherein n= 1. 
It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to modify hair treatment compositions as understood from the combined teachings of Bendejacq and Derici by including a succinimidyl ester as suggested in Lalleman with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to enable the hair treatment composition to protect color during washing of the hair as suggested in Lalleman. The skilled artisan would have had a reasonable expectation of success since each of the cited references teach compositions for treating hair. 
Accordingly, the subject matter of instant claims 13-15 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bendejacq, US 20120021025 in view of Derici, US 20080317696 as applied to claims 1-9 and 16 above, and further in view of Akhter, US 20030049222 A.
The combined teachings of Bendejacq and Derici enumerated above teach a composition according to claim 1. Bendejacq teaches the composition further comprising the complexing agent EDTA in an amount in the range recited in claim 16 (Bendejacq, e.g., 0215, Table 1, VERSENE 100, 0.05%). However, the combined teachings of Bendejacq and Derici do not expressly teach the complexing agents of instant claim 17.
However these complexing agents were known and used in hair treatment compositions as an alternative to, or in addition to, EDTA employed in the compositions of Bendejacq as evident from the teachings of Akhter. 
Akhter teaches DTPA and IDS were known chelating agents similar to EDTA, and used in hair treatment compositions (Akhter, e.g., 0028). Complexing agents reduce undesirable deposition of multivalent metal ions on hair (Akhter, e.g., 0002-0007).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition for treating hair as understood from the combined teachings of Bendejacq and Derici by including DTPA or IDS with a reasonable expectation of success. This modification may be viewed as the substitution of art recognized equivalents, e.g., DTPA for EDTA, where each was known and used in hair treatment compositions. The skilled artisan would have been motivated to include DTPA or IDS to reduce deposition of multivalent metals on the hair as suggested in Akhter. The skilled artisan would have had a reasonable expectation of success since each document teaches compositions for treating hair. 
Accordingly, the subject matter of claims 16-17 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bendejacq, US 20120021025 in view of Derici, US 20080317696 as applied to claims 1-9 and 16 above, and further in view of Dixon, US 20190091119 A1, Lalleman, FR 2937543 A1 (cited on Applicant’s IDS dated 08/31/2020) and Akhter, US 20030049222 A.
The combined teachings of Bendejacq and Derici enumerated above teach a composition having all of the features of claim 1. 
Applicable to claim 21:
The combined teachings of Bendejacq and Derici teach a composition comprising mono-, di- or triethanolamine salt of a carboxylic acid having 8-10 carbon atoms (amine salt of a carboxylic acid according to formula Ia, Ib, or Ic), in an amount ranging from about 5-30wt% (Bendejacq, e.g., 0103) which overlaps with the amount recited in claim 21. 
The combined teachings of Bendejacq and Derici teach the composition further comprising an electrolyte, e.g., calcium chloride in an amount ranging from 0.1 to 10wt% (Bendejacq, e.g., 0117 and 0119). Calcium chloride is a salt of a bivalent metal cation of calcium and the amount recited in claim 21 is within the range suggested in Bendejacq. 
The combined teachings of Bendejacq and Derici teach the composition further comprising citric acid, e.g., in an amount of 1.375 (Bendejacq, e.g., 0215, Table 1), or in an amount effective to adjust pH (Bendejacq, e.g., 0186 and 0236).
The combined teachings of Bendejacq and Derici teach the composition further comprising an amphoteric surfactant in an amount ranging from 0.1 to 10wt% (Bendejacq, e.g., 0115). The claimed amount is within the range suggested in Bendejacq. 
The combined teachings of Bendejacq teach the composition further comprising a cationic cellulose or cationic guar in an amount of 0.35wt% (Bendejacq, e.g., 0211, and 0215, table 1: JAGUAR C17). The amount in Bendejacq is a clearly disclosed value within the claimed range. Generally, Bendejacq teaches the cationic polymer present in an amount ranging from 0.4 to 1% (Bendejacq, e.g., 0168). The claimed amount overlaps with the general range suggested in Bendejacq.
The combined teachings of Bendejacq teaches compositions further comprising cationic surfactants, e.g., behentrimonium chloride in an amount ranging from 0.01 to 5wt% (Bendejacq, e.g., 0060 and 0071 and claim 23 and claim 24). The claimed amount is overlapping with the range suggested in Bendejacq.
The combined teachings of Bendejacq and Derici teach the compositions having a pH of 6 to 6.5 (Bendejacq, e.g., 0223) or 4 to 5 (Bendejacq, e.g., 0236). Taken together these teachings suggest a range of about 4 to about 6.5 as appropriate for the hair treatment compositions. The claimed range of from about 3.0 to about 5.0 is overlapping with the range suggested by the combined teachings of Bendejacq and Derici. 
The combined teachings of Bendejacq and Derici do not expressly teach the composition further comprising about 0.15 to about 5wt% of at least one alpha-substituted aldehyde from the group: 2-hydroxypropanal, 2-hydroxyhexanal, 2-hydroxyoctantal, bromomalonaldehyde, 2-(2-hydroxyethoxy)acetaldehyde. 
However, as related above, Dixon teaches similar compositions for treating hair comprising 2-hydroxy hexanal, 2-hydroxy octanal, 2-hydroxy propanal, or glyceraldehyde (Dixon, e.g., claim 11), in an amount ranging from 0.5 to 5 wt% (Dixon, e.g., 0135). The claimed amount overlaps significantly with the amount suggested in Dixon for reducing color loss from dyed hair. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a hair treatment composition as understood from Bendejacq and Derici by including 2-hydroxy hexanal, 2-hydroxy octanal, 2-hydroxy propanal, or glyceraldehyde in an amount suggested by Dixon with a reasonable expectation of success. Since Bendejacq teaches compositions effective for treating damaged hair, e.g., color treated hair, the skilled artisan would have been motivated to include an aldehyde to reduce color loss from dyed hair as suggested in Dixon with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since each document teaches compositions for treating hair. 
The combined teachings of Bendejacq, Derici, and Dixon do not expressly teach the composition including from about 0.15 to about 5 wt% of at least one succinimidyl ester as set forth in claim 21. 
However, Lalleman teaches hair treatment compositions comprising succinimidyl esters for protection of color during the washing of hair (Lalleman, e.g., Title, Abstract). The general structure for succinimidyl esters is found in Lalleman, e.g., claim 1. The general structure recited in claim 14 includes features suggested in Lalleman, e.g., where n is 1, R1 is 1 – 30 carbon atoms, and R2 is hydrogen or a sulfonate acid or salt (Lalleman, e.g., claim 1). With respect to claim 15, the claimed structures IIa and IIb read on the general structure in Lalleman, claim 1, where R2 is H or sulfonate salt, and wherein R1 is 4, 5, 6, 7, 8, 9, or 10 (within the range of 1-30 suggested in Lalleman), and wherein n= 1. 
It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to modify hair treatment compositions as understood from the combined teachings of Bendejacq, Derici and Dixon by including a succinimidyl ester as suggested in Lalleman with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to enable the hair treatment composition to protect color during washing of the hair as suggested in Lalleman. Since both Bendejacq and Dixon suggest compositions for treating hair having undergone coloring treatment, the skilled artisan would have found the succinimidyl ester effective to achieve retention of hair color similar to that suggested in Dixon. The skilled artisan would have had a reasonable expectation of success since each of the cited references teach compositions for treating hair. 
The combined teachings of Bendejacq, Derici, Dixon, and Lalleman teach the composition including a complexing agent, e.g., EDTA in an amount of 0.05 wt% (Bendejacq, e.g., 0215, Table 1), the combined teachings of Bendejacq, Derici, Dixon and Lalleman do not expressly teach the complexing agents recited in claim 21. 
However, Akhter teaches the claimed complexing agents were known complexing agents used in similar hair treatment compositions, in place of, or in addition to EDTA as employed in Bendejacq. Akhter teaches DTPA and IDS were known chelating agents similar to EDTA, and used in hair treatment compositions (Akhter, e.g., 0028).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition for treating hair as understood from the combined teachings of Bendejacq, Derici, Dixon, and Lalleman by including DTPA or IDS with a reasonable expectation of success. This modification may be viewed as the substitution of art recognized equivalents, e.g., DTPA for EDTA, where each was known and used in hair treatment compositions. The skilled artisan would have been motivated to include DTPA or IDS to reduce deposition of multivalent metals on the hair as suggested in Akhter. The skilled artisan would have had a reasonable expectation of success since each document teaches compositions for treating hair. 
Accordingly, the subject matter of claim 21 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of US 16337289 (reference application) in view of Bendejacq, US 20120021025 in view of Derici, US 20080317696. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application are directed to a hair treatment agent comprising about 0.001 to about 20 wt% of at least one alpha-substituted aldehyde (claim 1). The presently claimed aldehydes are found in claim 3. The composition includes an amphoteric surfactant (claim 6), at least one polymer selected from cationic cellulose and/or cationic guar (claim 7), at least one succinimidyl ester consistent with the claimed succinimidyl esters (claims 9-11), about 0.001 to about 20 wt% complexing agents, e.g., GLDA, DTPA, IDS, EDTA (claims 12-13). Compositions including the above features and further comprising about 0.5 to 7wt% behenyl trimethyl ammonium chloride (claim 21).
The claims of the reference application do not expressly teach the composition including an amine salt of a carboxylic acid in an amount from about 0.001 to about 10 wt%, an organic acid, a ph in the claimed range, and at least one bivalent or trivalent metal salt. 
However, these elements are taught in Bendejacq and Derici as enumerated above.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as claimed in the reference application by including a divalent salt as electrolyte and an amine salt of a carboxylic acid as an anionic surfactant, and a pH ranging from about 4 to about 6.5 with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve treatment of damaged hair as suggested in Bendejacq. The skilled artisan would have had a reasonable expectation of success since Bendejacq and Derici teaches similar compositions having the same utility.
Accordingly, the subject matter of the presently claimed invention would be considered an obvious variant of the subject matter claimed in the reference application. 

Claim(s) 1-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of US 16337309 (reference application) Bendejacq, US 20120021025 in view of Derici, US 20080317696. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a hair treatment agent comprising from about 0.001 to about 20 wt% of at least one alpha-substituted aldehyde, at least one bivalent or trivalent metal salt, and at least one organic acid (claim 1). The presently claimed alpha substituted aldehydes are found in reference claims 2-3. The presently claimed bivalent or trivalent metal salts are found in reference claim 4. The presently claimed organic acids are found in reference claim 5. Compositions also include amphoteric surfactant (claim 6), at least one cationic cellulose or cationic guar (claim 7), behenyl trimethyl ammonium chloride (claim 8), pH from about 2 to about 7 (claim 9), from about 0.001 to about 10 wt% of at least one succinimidyl ester as presently claimed (claims 10-12), from about 0.001 to about 20 wt% complexing agent as claimed (claims 13-14. 
The claims of the reference application do not expressly teach the composition including from about 0.001 to about 10 wt% of at least one amine salt of a carboxylic acid, an amount of behenyl trimethyl ammonium chloride, and a pH in the presently claimed range.  
However, these elements are taught in Bendejacq and Derici as enumerated above.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as claimed in the reference application by including a divalent salt as electrolyte and an amine salt of a carboxylic acid as an anionic surfactant a suitable amount of behenyl trimethyl ammonium chloride, and pH as suggested by the combined teachings of Bendejacq and Derici with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve treatment of damaged hair as suggested in Bendejacq. The skilled artisan would have had a reasonable expectation of success since Bendejacq teaches similar compositions having the same utility.
Accordingly, the subject matter of the presently claimed invention would be considered an obvious variant of the subject matter claimed in the reference application. 

Claim(s) 1-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of US 16337287 (reference application) Bendejacq, US 20120021025 in view of Derici, US 20080317696. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a hair treatment agent comprising about 0.001 to about 20 wt% of at least one alpha substituted aldehyde (claims 1-3), about 1 to about 5wt% of at least one amphoteric surfactant (claims 6 and 21), at least one cationic cellulose or cationic guar in an amount ranging from about 0.15 to about 0.8 wt% (claims 7 and 21), behenyl trimethyl ammonium chloride in an amount ranging from about 0.5 to about 7 wt% (claims 8 and 21), from about 0.15 to about 5 wt % of at least one succinimidyl ester of formula III (claims 10-11 and 21), about 0.001 to about 20 of complexing agents including GLDA, DTPA, IDS (claim 13 and 21). 
The claims of the reference application do not expressly teach compositions including from about 0.001 to about 10wt% of at least one amine salt of a carboxylic acid, at least one bivalent or trivalent metal salt, and at least one organic acid. The claims of the reference application do not expressly teach the pH in the presently clamed range.  
However, the combined teachings of Bendejacq and Derici enumerated above fill this gap.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as claimed in the reference application by including a divalent salt as electrolyte and an amine salt of a carboxylic acid as an anionic surfactant, and a pH as suggested by the combined teachings of Bendejacq and Derici with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve treatment of damaged hair as suggested in Bendejacq. The skilled artisan would have had a reasonable expectation of success since Bendejacq teaches similar compositions having the same utility.
Accordingly, the subject matter of the presently claimed invention would be considered an obvious variant of the subject matter claimed in the reference application. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615